Citation Nr: 0932438	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-29 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected degenerative changes of the lumbar spine.

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected residuals of a right pneumothorax.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1970 to September 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
service-connected degenerative changes of the lumbar spine is 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

2.  The evidence of record shows that the Veteran's residuals 
of a right pneumothorax were not manifested by pulmonary 
function tests as forced expiratory volume in one second 
(FEV-1) of 56 to 70 percent of predicted value; FEV1/forced 
vital capacity (FVC) of 56 to 70 percent of predicted, or 
DLCO of 56 to 65 percent of predicted.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent 
have not been met or approximated for service-connected 
degenerative changes of the lumbar spine for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5235 (2008). 
  
2.  The criteria for an evaluation higher than 10 percent for 
residuals of a right pneumothorax have not been met or 
approximated for the entire appeal period.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6843 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In December 2005 correspondence, the RO generally advised the 
Veteran of what the evidence must show to establish 
entitlement to an increased evaluation for his claimed 
disorders and described the types of evidence that the 
Veteran should submit in support of his claims.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  Then, in August 2008, the RO sent the Veteran 
another VCAA notice letter that addressed the elements of 
degree of disability and effective date before readjudicating 
the Veteran's claims in June 2009.  

The Board notes that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at minimum, a 38 U.S.C. § 5103(a) notice for an 
increased rating claim requires that the Secretary notify the 
claimant that to substantiate such a claim: (1) the claimant 
must provide or ask the Secretary to obtain medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation -- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of the aforementioned VCAA notice 
letters and the August 2007 Statement of the Case (SOC).  
Cumulatively, these documents informed the Veteran of the 
necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life.  The 
documents also notified the Veteran that, should an increase 
in disability be found, a disability rating would be 
determined by applying relevant diagnostic code(s) and 
included examples of pertinent medical and lay evidence that 
the Veteran may submit or ask the Secretary to obtain 
relevant to establishing entitlement to increased 
compensation.  Since the Veteran could not establish 
entitlement to a higher disability rating by merely 
demonstrating a noticeable worsening or increase in severity 
of his condition, the RO satisfied the second Vazquez element 
by providing the specific criteria required to establish 
entitlement to an increased rating found in Diagnostic Codes 
5235 and 6843 in the August 2007 SOC.  

Any defect with respect to the timing of notice with respect 
to these Vazquez notice elements has been cured as issuance 
of proper notice was followed by readjudication of the claims 
in June 2009. 

The Board further notes that the Veteran was provided with a 
copy of the May 2006 rating decision, the August 2007 SOC, 
and the June 2009 Supplemental Statement of the Case (SSOC), 
which cumulatively included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in 
October 2008, obtained the Veteran's VA and private medical 
records, and associated the Veteran's service treatment 
records (STRs) with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of all or part of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  It may also be due to pain 
if supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-207 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2008).  The factors involved in evaluating and rating 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint or 
pain on movement.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Degenerative Changes of the Lumbar Spine

Service connection was established for the Veteran's 
degenerative changes of the lumbar spine in February 1992.  
The Veteran originally received a noncompensable disability 
rating for his degenerative changes effective October 1, 
1991.  Eventually, a June 2003 rating decision increased this 
disability rating to 20 percent effective September 23, 2002.  
The Veteran filed this claim for an increased rating in 
December 2005.  Then, in a July 2007 rating decision, the RO 
temporarily assigned the Veteran a 100 percent disability 
rating based on surgical or other treatment necessitating 
convalescence from January 16, 2007, until February 28, 2007, 
at which point his disability rating returned to 20 percent.  
The Veteran claims he is entitled to a higher evaluation.    

The Veteran is rated under Diagnostic Code 5235 for diseases 
and injuries of the spine in relation to the degenerative 
changes of his lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235 (2008).  The Board notes that since the Veteran is 
not diagnosed with intervertebral disc syndrome (IVDS), he 
will not be rated under Diagnostic Code 5243 for that 
disease.  However, even if he was diagnosed with IVDS, there 
is no evidence that a physician ever prescribed bed rest to 
treat incapacitating episodes from such a disease, as 
required for a disability rating under Diagnostic Code 5243, 
and such rating criteria would not be to his advantage. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2008). 
 
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Lastly, the 
schedule specifically provides that the revised criteria 
include symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.  

The Veteran's lumbar spine was examined on numerous occasions 
relative to the appeal period.  In VA treatment notes dated 
January 2005 and December 2006, the Veteran's musculoskeletal 
range of motion was simply described as "full."  
Furthermore, his private physician noted that he had "decent 
range of motion of his lumbar spine" in September 2005.  In 
November 2007, the Veteran's private physician also noted 
that his range of motion of the lumbar spine was normal.  
While these descriptions are helpful, the Board notes that 
the rating criteria for back injuries require objective range 
of motion findings or a finding of favorable ankylosis.
To that end, the Veteran also underwent three compensation 
and pension examinations and one of his private physicians 
included objective range of motion findings in a treatment 
record.  In a March 2006 compensation and pension 
examination, the Veteran demonstrated forward flexion from 
zero to 85 degrees, backward extension from zero to 10 
degrees with increased pain, right lateral flexion from zero 
to 22 degrees, left lateral flexion from zero to 12 degrees, 
and rotation was equal at zero to 35 degrees.  In August 
2006, the Veteran's private physician noted that the Veteran 
"forward bends to 60 degrees without any major problems."  
Next, in July 2007, at a second compensation and pension 
examination, the VA examiner noted that the Veteran could 
flex from zero to 80 degrees with pain from 70 to 80 degrees, 
extend from zero to 30 degrees with pain from 20 to 30 
degrees, flex laterally on the right and left from zero to 15 
degrees, and rotate laterally on the right and left from 0 to 
30 degrees with pain.  These results were the same for both 
active and passive range of motion tests, and there was no 
additional loss of motion with repetitive use of the joint.  
Finally, an October 2008 compensation and pension examination 
report contains the most recent objective findings regarding 
the Veteran's back condition.  At that time, the Veteran 
actively and passively flexed from zero to 60 degrees with 
pain from 60 to 50 degrees, actively and passively extended 
from zero to 20 degrees with pain from 20 to 10 degrees, 
flexed laterally from zero to 20 degrees with pain from 20 to 
10 degrees, and rotated laterally from zero to 20 degrees 
with pain from 20 degrees to 10 degrees.  Moreover, there is 
no evidence of ankylosis at any time during the appeal 
period.  

Based on these range of motion findings, the Board finds that 
this disability picture is not commensurate with the 
schedular criteria for a disability rating higher than the 
currently assigned 20 percent evaluation under the rating 
schedule.  The Veteran simply has not experienced forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

In this regard, the Board has considered any additional 
functional limitation due to such factors as pain, weakness, 
fatigability and incoordination and found that there has been 
no demonstration of disability comparable to the criteria for 
a higher rating for limitation of thoracolumbar motion.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

In regard to neurological manifestations, the Board 
recognizes that the Veteran has radiculopathy of the right 
and left lower extremities and was granted service connection 
for these disabilities effective September 20, 2007.  Those 
evaluations are not on appeal at this time.  Thus, the Board 
will not evaluate the ratings assigned for the Veteran's 
right and left lower extremities in connection with the claim 
involving his low back disability at this time.  The Board 
notes that the record does not show that the Veteran has any 
additional neurological manifestations associated with his 
lower back disability.   

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than 20 percent for the Veteran's 
degenerative changes of the lumbar spine on a schedular basis 
under the rating schedule for spine disabilities.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's claimed disability that warrants further 
consideration of alternate rating codes for the entire appeal 
period.
 
While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

While the Veteran has reported that the degenerative changes 
of his lumbar spine affect his employment, such has been 
contemplated in the currently assigned schedular evaluations.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no unusual or exceptional 
disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Residuals of a Right Pneumothorax

The Veteran asserts that he should be entitled to an 
evaluation higher than 10 percent for his service-connected 
residuals of a right pneumothorax.  In a February 1992 rating 
decision, he was initially assigned a noncompensable rating 
for this disability effective October 1, 1991, under 
Diagnostic Code 6804.  On October 7, 1996, the schedular 
criteria with respect to the respiratory system were revised.  
Under the new criteria, Diagnostic Code 6814 no longer 
exists.  Hence, the disability has been rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6843, pertaining to traumatic chest 
wall defect, pneumothorax, hernia, etc. since a May 1998 
rating decision increased the Veteran's disability rating to 
his current 10 percent rating.  This code applies the General 
Rating Formula for Restrictive Lung Disease.    

Under Diagnostic Code 6843, pneumothorax is rated as 10 
percent disabling when forced expiratory volume in one second 
(FEV-1) is 71 to 80 percent predicted, when the ratio of FEV-
1 to forced vital capacity (FVC) is 71 to 80 percent, or when 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) is 66 to 80 percent 
predicted.  The next higher 30 percent rating is warranted 
when FEV-1 is 56 to 70 percent of that predicted, FEV-1/FVC 
is 56 to 70 percent, or DLCO (SB) is 56 to 65 percent of that 
predicted.  Supplementary information published with 
promulgation of the rating criteria indicates that post-
bronchodilator findings are the standard in pulmonary 
assessment.  61 Fed. Reg. 46,720, 46,723 (Sept. 5, 1996) (VA 
assesses pulmonary function after bronchodilation).  

In this case, the medical evidence of record does not show 
that the Veteran's service connected disability warrants a 20 
percent disability rating.  The July 2007 compensation and 
pension examiner found that the Veteran's pulmonary function 
test (PFT) was normal and that he showed improvement since 
his last PFT in March 2006.  To be sure, in March 2006, the 
Veteran's predicted values after bronchodilation were 83 
percent for FVC, 81 percent for FEV-1, and 76 percent for 
FEV-1/FVC.  In July 2007, these values after bronchodilation 
increased to 88 percent for FVC, 90 percent for FEV-1, and 81 
percent for FEV-1/FVC.  The Veteran's next PFT in October 
2008 contained similar results of 84 percent for FVC, 91 
percent for FEV-1, and 84 percent for FEV-1/FVC.   

The PFT results from the examinations set forth above do not 
warrant entitlement to increased compensation under the 
criteria for rating the Veteran's residuals of a right 
pneumothorax codified at Diagnostic Code 6843 as listed 
above.  The Board is bound by these criteria.  38 C.F.R. § 
7104(c) (2008).   Review of the other potentially applicable 
laws and regulations does not reveal another diagnostic code 
under which increased compensation may be assigned.  
 
While the Veteran has reported that the residuals of a right 
pneumothorax affect his employment, such has been 
contemplated in the currently assigned schedular evaluations.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no unusual or exceptional 
disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected degenerative changes of the lumbar spine is 
denied.

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected residuals of a right pneumothorax is 
denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


